Exhibit 10.2

COMPANY GUARANTY AGREEMENT

THIS COMPANY GUARANTY AGREEMENT dated as of August 27, 2013 (this “Agreement”),
is being entered into between CECO ENVIRONMENTAL CORP., a Delaware corporation
(the “Company”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referenced below). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, certain Subsidiaries of the Company party
thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and an L/C Issuer, the lenders now or hereafter party
thereto (the “Lenders”) and the other L/C Issuers now or hereafter party
thereto, the Lenders and the L/C Issuers have agreed to provide to the Borrowers
a revolving credit facility with a letter of credit subfacility and a swing line
subfacility, a multicurrency revolving credit facility and a term loan facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Company pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements.

C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain the extensions of credit described in Recitals A and B that the Company
shall have executed and delivered this Agreement to the Administrative Agent.

D. The Company, as the parent of the Designated Borrowers, will materially
benefit from the extensions of credit made and maintained under the Credit
Agreement to or for the benefit of the Designated Borrowers and under the
Secured Cash Management Agreements and Secured Hedge Agreements to or for the
benefit of the Designated Borrowers.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Secured Cash
Management Agreements and Secured Hedge Agreements, the parties hereto agree as
follows:

1. Guaranty. The Company hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Agreement, “Guaranteed
Liabilities” means: (a) each Designated Borrower’s and each other Loan Party’s
prompt payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement,
the Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from any Designated Borrower to any one
or more of the Secured Parties,



--------------------------------------------------------------------------------

including principal, interest, premiums, fees and documented and out-of-pocket
expenses (including all documented and out-of-pocket fees and expenses of
counsel required to be paid or reimbursed under any Loan Document (collectively,
“Attorneys’ Costs”)); (b) each Designated Borrower’s and each other Loan Party’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such Designated Borrower under the Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each
Designated Borrower and each other Loan Party, when due or declared due and at
all such times, of obligations and liabilities now or hereafter arising under
the Secured Cash Management Agreements and Secured Hedge Agreements. The
Company’s obligations to the Secured Parties under this Agreement are
hereinafter referred to as the “Guarantor’s Obligations”.

The Company agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

The Guarantor’s Obligations are secured by various Collateral Documents referred
to in the Credit Agreement, including without limitation the Security Agreement,
the Pledge Agreement and each Mortgage.

2. Payment. If any Designated Borrower or any other Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fees (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement
or any other Loan Document, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default, then the Company
will, upon demand thereof by the Administrative Agent, (i) fully pay to the
Administrative Agent, for the benefit of the Secured Parties, an amount equal to
all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Section 8.01(f) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 2, the Company acknowledges and
agrees that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium, fees) which would have been accelerated
in accordance with Section 8.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Agreement shall be absolute
and unconditional irrespective of, and the Company hereby expressly waives, to
the extent permitted by law, any defense to its obligations under this Agreement
and all Collateral Documents to which it is a party by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

2



--------------------------------------------------------------------------------

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Designated Borrower, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Designated Borrower, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of any Designated Borrower, the Company or any other Loan Party or any
other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the obligations arising
under any other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities or any of the obligations or liabilities of any party
to any other Related Agreement; or

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Company or any other Loan Party) which might in any manner or to any extent
vary the risks of the Company or Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Designated Borrower or any other Loan Party or to any
collateral in respect of the Guaranteed Liabilities or Guarantor’s Obligations.

 

3



--------------------------------------------------------------------------------

It is the express purpose and intent of the parties hereto that this Agreement
and the Guarantor’s Obligations hereunder shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations for payment will
be paid in Dollars and in immediately available funds, regardless of any law,
regulation or decree now or hereafter in effect that might in any manner affect
the Guaranteed Liabilities, or the rights of any Secured Party with respect
thereto as against any Designated Borrower or any other Loan Party, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Designated Borrower or any other Loan Party of any or all of the Guaranteed
Liabilities. If, for the proposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent, any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum
adjudicated to be so due in the Judgment Currency, the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, any Lender or any L/C Issuer
from the Company in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Lender or such L/C Issuer, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, any Lender or
any L/C Issuer in such currency, the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, agrees to return the amount of any excess to the
Company (or to any other Person who may be entitled thereto under applicable
law).

5. Events of Default. Without limiting the provisions of Section 2, in the event
that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantor’s Obligations shall immediately be and become due and payable.

6. Subordination. Until this Agreement is terminated in accordance with
Section 22, the Company hereby unconditionally subordinates all present and
future debts, liabilities or obligations now or hereafter owing to the Company
(a) by each Designated Borrower, to the payment in full of the Guaranteed
Liabilities, and (b) by each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Secured Party and arising under the Loan Documents or any Secured Cash
Management

 

4



--------------------------------------------------------------------------------

Agreement or Secured Hedge Agreement. All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantor’s Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by the Company as agent and
bailee of the Secured Parties separate and apart from all other funds, property
and accounts of the Company.

7. Suits. The Company from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
the Company, the Guarantor’s Obligations as they become or are declared due, and
in the event such payment is not made forthwith, the Administrative Agent may
proceed to suit against the Company. At the Administrative Agent’s election, one
or more and successive or concurrent suits may be brought hereon by the
Administrative Agent against the Company, whether or not suit has been commenced
against any Designated Borrower, any Subsidiary Guarantor, or any other Person
and whether or not the Secured Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3.

8. Set-Off and Waiver. The Company waives any right to assert any reduction of
the Guarantor’s Obligations as a result of any counterclaim, set-off, recoupment
or cross claim the Company may now or at any time hereafter have against any
Designated Borrower, any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to the Company. The Company agrees that each Secured Party
shall have a lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of the Company, including any balance of any deposit account or of any credit of
the Company with the Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party at any time or times from
and after the occurrence of an Event of Default and during the continuance
thereof with or without prior notice to apply such balances or any part thereof
to such of the Guarantor’s Obligations to the Secured Parties then due and in
such amounts as provided for in the Credit Agreement as they may elect. For the
purposes of this Section 8, all remittances and property shall be deemed to be
in the possession of a Secured Party as soon as the same is put in transit to it
by mail or courier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) The Company hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Agreement; (ii) the
Lenders’ heretofore, now or from time to time hereafter making Loans and issuing
Letters of Credit and otherwise loaning monies or giving or extending credit to
or for the benefit of any Designated Borrower or any other Loan Party, or
otherwise entering into

 

5



--------------------------------------------------------------------------------

arrangements with any Designated Borrower or any other Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3. The
Company agrees that each Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Secured Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing the Company from the Guarantor’s Obligations, and the Company hereby
consents to each and all of the foregoing events or occurrences.

(b) The Company hereby agrees that payment or performance by the Company of the
Guarantor’s Obligations under this Agreement may be enforced by the
Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to the Company without the Administrative Agent being
required, the Company expressly waiving to the extent permitted by law any right
it may have to require the Administrative Agent, to (i) prosecute collection or
seek to enforce or resort to any remedies against any Designated Borrower or any
Subsidiary Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Designated Borrower, any
Subsidiary Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY THE COMPANY THAT DEMAND UNDER THIS AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Company further agrees that with respect to this Agreement, the Company
shall not exercise any of its rights of subrogation, reimbursement,
contribution, indemnity or recourse to security for the Guaranteed Liabilities
until 93 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Designated
Borrower or any other Loan Party, of any state or federal action, suit, petition
or proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Designated Borrower or
such Loan Party or their respective assets. If an amount shall be paid to the
Company on account of such rights at any time prior to termination of this
Agreement in accordance with the provisions of Section 22, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Secured Parties, to be
credited and applied upon the Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Secured Parties may elect. The agreements in this subsection shall survive
repayment of all of the Guarantor’s Obligations, the termination or expiration
of this Agreement in any manner, including but not limited to termination in
accordance with Section 22, and occurrence of the Facility Termination Date.

 

6



--------------------------------------------------------------------------------

10. Effectiveness; Enforceability. This Agreement shall be effective as of the
date first above written and shall continue in full force and effect until
termination in accordance with Section 22. Any claim or claims that the Secured
Parties may at any time hereafter have against the Company under this Agreement
may be asserted by the Administrative Agent on behalf of the Secured Parties by
written notice directed to the Company in accordance with Section 24.

11. Representations and Warranties. The Company warrants and represents to the
Administrative Agent, for the benefit of the Secured Parties, that (a) it is
duly authorized to execute and deliver this Agreement, and to perform its
obligations under this Agreement; (b) this Agreement has been duly executed and
delivered on behalf of the Company by its duly authorized representatives;
(c) this Agreement is legal, valid, binding and enforceable against the Company
in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and (d) the Company’s execution, delivery and performance of this Agreement do
not violate or constitute a breach of (i) any of its Organization Documents,
(ii) any agreement or instrument to which the Company is a party, or (iii) any
Law to which it or its properties or operations is subject.

12. Expenses and Indemnity. The Company agrees to be liable for the payment of
all reasonable fees and expenses, including Attorneys’ Costs, incurred by any
Secured Party in connection with the enforcement of this Agreement, whether or
not suit be brought. Without limitation of any other obligations of the Company
or remedies of the Administrative Agent or any other Secured Party under this
Agreement, the Company shall, to the fullest extent permitted by Law, indemnify,
defend and save and hold harmless the Administrative Agent and each other
Secured Party from and against, and shall pay on demand, any and all damages,
losses, liabilities and expenses (including Attorneys’ Costs) that may be
suffered or incurred by the Administrative Agent or such Secured Party in
connection with or as a result of any failure of any Guaranteed Liabilities to
be the legal, valid and binding obligations of any Designated Borrower or any
other applicable Loan Party enforceable against such Designated Borrower or such
other applicable Loan Party in accordance with their terms. The obligations of
the Company under this paragraph shall survive the payment in full of the
Guaranteed Liabilities and termination of this Agreement.

13. Reinstatement. The Company agrees that this Agreement shall continue to be
effective or be reinstated, as the case may be, at any time payment received by
any Secured Party in respect of any Guaranteed Liabilities is rescinded or must
be restored for any reason, or is repaid by any Secured Party in whole or in
part in good faith settlement of any pending or threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Company hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
the Company’s attorney-in-fact for the purposes of carrying out the provisions
of this Agreement and taking any action and

 

7



--------------------------------------------------------------------------------

executing any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable; provided that the Administrative Agent shall
have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.

15. Reliance. The Company represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that: (a) the Company has adequate means
to obtain on a continuing basis (i) from the Borrowers, information concerning
the Loan Parties and the Loan Parties’ financial condition and affairs and
(ii) from other reliable sources, such other information as it deems material in
deciding to provide this Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) the Company is not relying on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) the Company has been furnished
with and reviewed the terms of the Credit Agreement and such other Loan
Documents and Related Agreements as it has requested, is executing this
Agreement freely and deliberately, and understands the obligations and financial
risk undertaken by providing this Agreement; (d) the Company has relied solely
on its own independent investigation, appraisal and analysis of the Designated
Borrowers and the other Loan Parties, such Persons’ financial condition and
affairs, the Other Information, and such other matters as it deems material in
deciding to provide this Agreement and is fully aware of the same; and (e) the
Company has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Designated Borrower or any Designated
Borrower’s financial condition and affairs or any other matters material to the
Company’s decision to provide this Agreement, or for any counseling, guidance,
or special consideration or any promise therefor with respect to such decision.
The Company agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to the Company any information
concerning any Designated Borrower or any other Loan Party or such Persons’
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if the Company receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, the Company will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or guaranteed hereby.

17. Entire Agreement. This Agreement, together with the Credit Agreement and
other Loan Documents, constitute and express the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersede all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Agreement nor any portion or provision hereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

 

8



--------------------------------------------------------------------------------

18. Binding Agreement; Assignment. This Agreement and the terms, covenants and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and to their respective successors and assigns; provided, however, that
the Company shall not be permitted to assign any of its rights, powers, duties
or obligations under this Agreement or any other interest herein except as
expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

19. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Agreement shall have any right to notice of any action or to consent to,
direct or object to any action hereunder (including the release, impairment or
modification of the Guarantor’s Obligations or security therefor) other than in
its capacity as a Lender or an L/C Issuer and, in each such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Agreement to the contrary, the Administrative Agent shall only
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Guaranteed Liabilities arising under Secured
Cash Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Agreement shall
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

20. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Company. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13, this
Agreement, and all of the Guarantor’s Obligations hereunder (excluding those
Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon the Company’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid when
due under this Agreement shall bear interest at the Default Rate.

24. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Company, at the address of the Company indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or any other Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in
Section 10.02 of the Credit Agreement for the giving and effectiveness of
notices and modifications of addresses thereunder.

25. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EXCEPT TO THE EXTENT MANDATED BY APPLICABLE LAW
OR RULES OF PROCEDURE, THE COMPANY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY

 

10



--------------------------------------------------------------------------------

RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR

 

11



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Company Guaranty Agreement as of the day and year first written above.

 

COMPANY: CECO ENVIRONMENTAL CORP. By:   /s/ Benton L. Cook

Name:

Title:

 

Benton L. Cook

Interim Chief Financial Officer

COMPANY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Anthony W. Kell

Name:

Title:

 

Anthony W. Kell

Vice President

COMPANY GUARANTY AGREEMENT

Signature Page